Title: Enclosure: Jefferson’s Diary of Philip Mazzei’s Affairs, 3 December 1789–22 March 1790
From: Jefferson, Thomas
To: 


EnclosureJefferson’s Diary of Philip Mazzei’s Affairs
1789. Dec. 3. Called on Mr. Blair in Wmsburg. He was very sick. He promised me as soon as he was well he would send me an exact state of Mr. Mazzie’s affairs in his hands. Mr. Wythe paid the price of his seal to W. Nelson.
[Dec.] 9. Called on E. Randolph in Richmond. He thought he could give me a state of his proceedings on returning to his lodgings but having returned there he wrote me the note, which see.
Within this year or two all the trade has quitted Richmond below the Creek, and come over to Shockoe. The Tavern keepers and other people of business have followed the Trade, so that part of the Town below the Creek is almost totally abandoned, and the houses shut up for the most part: it is difficult to find anybody who will live in a house there rent free. In some cases the landlord has been unable to get a Tenant even on these terms. There is a poor woman living in Mr. Mazzie’s house. Property there cannot now be sold for any thing. It was the opinion of judicious gentlemen whom I consulted that Mr. M’s house and lots there would not sell for more than £100 or £150 currency and possibly not that: the house is going fast to ruin. The inclosures are gone already.
January. [1790] Monticello. N. Lewis thinks that £150 will be a high price for Colle and the lands bought of Carter. B. Colvard offers me £100. for Colle and Carter’s.
Feb. 11. A Giannini sais that when Mr Mazzie was in Virginia he was about to sue him for clothing for himself and Matts for 5 years, and for his passage. That they referred it to the arbitration of E. Randolph and John Key, who gave the clothing in favor of Mazzie and the passage in favor of Anthony. Mazzie then told him to be ready for October, and he would send a waggon for him which if he detained a  day he must pay for it. He went home. Sold every thing. October came but no waggon. He called witnesses of his readiness. He demands satisfaction of the award. He said to me he would compromise for £50. It is necessary Mr. Mazzie should do something in this immediately, or he will bring suit. I promised to write to P.M.
A Giannini offered me £110 for Colle and Carter’s or £70 for Colles alone. He can give good security.
Feb. 12. M. Derieux offers me £100 for Colle and Carters.
[Feb.] 15 A. Giannini now offers £150. for both or £80 for Colle. He sais if he cannot pay for the whole, he has agreed to let Billy McGehee and Joseph Price have each of them 50 acres up in the mountain. A twelve months credit is supposed to be necessary.
All the houses at Colle are become mere ruins, except the dwelling house. Of that the porches are rotten the glass windows all broke, the doors broke or broken down. The main body of the house alone is tolerably good. The trees are all destroyed. There are no fence rails but those PM left there. The place is leased at present by Mr. Derieux to Lewis Craddock for about as much as pays the taxes.
See Copy of George Nicholas’s accounts answering all the articles of PM’s money memorandum to me, except C. Carter’s, of which I can learn nothing G.N. being gone to Kentucke. Mr. Eppes promises to avail himself of an opportunity he thinks he shall soon have of seizing Hylton’s debt to P.M. for wine.
Mar. 1. I leave Monticello. No answer yet from either Mr. Blair or Edmd. Randolph. Both are gone to New York.
[Mar.] 22. I arrived in New York. Blair and Randolph are both gone back to Virginia. But Randolph is to be back here in April, to remain.
